62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Yvonne OLUND, Appellant,v.Shirley S. CHATER, Commissioner of Social Security,* Appellee.
No. 94-3581.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995.Filed:  Aug. 16, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Yvonne Olund appeals the judgment of the district court1 upholding the Secretary's decision to deny her disability insurance benefits and a period of disability.  Olund is a forty-one-year-old woman who alleges she became disabled in 1988 due to multiple sclerosis.  We conclude the Secretary's decision was supported by substantial evidence and affirm.  See Browning v. Sullivan, 958 F.2d 817, 821 (8th Cir.1992).


2
Olund first argues that the administrative law judge (ALJ) incorrectly determined her multiple sclerosis did not meet the Listing of Impairments Secs. 11.09, 11.04(B) found at 20 C.F.R. Part 404, Subpart P, Appendix 1 (1994).  We conclude the ALJ did not err because, according to her treating physicians, her overall reflexes and motor findings were within normal limits and thus did not appear to be substantially disturbed.  Contrary to Olund's assertions, the ALJ's decision did discuss Olund's gross motor impairments, such as her ability to walk on her heels and toes and do tandem walking, and her ability to lift and carry.


3
Olund also argues the ALJ failed to consider her impairments in combination.  We disagree.  The ALJ did consider her impairments in combination when determining whether they equalled any of the listed impairments, and he specifically relied on the medical assessment of her treating physician who analyzed Olund's work abilities in light of the various combined impairments.  See 20 C.F.R. Sec. 404.1523.  In addition, the ALJ did not substitute his judgment for that of Olund's doctors but instead relied on their medical findings to craft his hypothetical and support his credibility determinations.  Cf. Ness v. Sullivan, 904 F.2d 432, 435 (8th Cir.1990).


4
Finally, the ALJ laid out the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), in his decision and went through an analysis of Olund's daily activities, her functional restrictions as reported by treating physicians, and her medications and their common side effects, and he noted the fact that she did not seek treatment for her ailments until a year after she stopped working and did not seek treatment for her headaches until several years after she ceased working.  See Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555-56 (8th Cir.


5
1992). Although Olund complained of pain and fatigue, her own treating physicians opined that she was still capable of working.  See Thompson v. Bowen, 850 F.2d 346, 349 (8th Cir.1988) (substantial weight should be given to treating physician's opinion).  An additional medical evaluation Olund submitted after the ALJ's opinion was issued does not change the outcome.  See Nelson v. Sullivan, 966 F.2d 363, 366 (8th Cir.1992) (if Appeals Council considers new evidence but declines to review case, this court reviews ALJ decision and determines whether there is substantial evidence, which now includes new evidence, to support ALJ's decision).  Upon careful review of the record, we find the Secretary's decision was supported by substantial evidence.


6
Accordingly, the district court's judgment is affirmed.



*
 As of March 31, 1995, the Social Security Administration became an independent agency from the Department of Health and Human Services.  Therefore, the court has substituted Shirley S. Chater for Donna E. Shalala pursuant to Fed.  R. App.  P. 43(c)


1
 The Honorable Michael J. Davis, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota